Case 8:16-cv-02549-TPB-CPT Document 236 Filed 07/29/19 Page 1 of 4 PageID 10387



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 DISH NETWORK L.L.C.,                            )      Case No. 8:16-cv-02549-EAK-CPT
                                                 )
                Plaintiff,                       )
        v.                                       )
                                                 )
 GABY FRAIFER, TELE-CENTER, INC.,                )
 and PLANET TELECOM, INC.,                       )
 individually and together d/b/a                 )
 UlaiTV, PlanetiTV, and AhlaiTV,                 )
                                                 )
                Defendants.                      )

     PLAINITFF’S RESPONSE TO DEFENDANTS’ MOTION FOR LEAVE TO FILE
        REPLY IN SUPPORT OF MOTION FOR LEAVE TO AMEND ANSWER

                                     Pending Motion & Response

        Defendants Gaby Fraifer, Tele-Center, Inc., and Planet Telecom, Inc. (“Defendants”) filed

 a motion for leave to amend their answer and include new affirmative defenses – nearly three years

 after this action was filed, long after the close of discovery, and after the parties filed motions for

 summary judgment – claiming the amendment was necessitated by certain non-party documents

 allegedly withheld during the discovery period. (Dkt. 229.)

        Plaintiff DISH Network L.L.C. (“DISH”) filed a response and established that Defendants,

 contrary to the arguments in their motion, were not diligent in requesting leave to amend because

 the alleged justification for the untimely amendment was false as the complained-about documents

 were not improperly withheld during discovery, the new affirmative defenses are unrelated to those

 documents, and Defendants received those documents more than fifteen months ago (warranting

 denial of their motion under Rule 16(a)). (Dkt. 232.) DISH also established that any amendment

 at this late stage, contrary to Defendants’ arguments, will substantially prejudice DISH and unduly

 delay the resolution of this matter (also warranting denial of their motion under Rule 15(a)). (Id.)
Case 8:16-cv-02549-TPB-CPT Document 236 Filed 07/29/19 Page 2 of 4 PageID 10388



                                            Proposed Reply

         “The purpose of a reply brief is to rebut any new law or facts contained in the opposition’s

 response to a request for relief before the Court.” Regions Bank v. Kaplan, No. 8:16-cv-2867-T-

 23AAS, 2018 WL 2197771, at *3 (M.D. Fla. May 14, 2018) (denying leave to file reply where the

 movant did not identify new law or facts and instead was merely seeking to “address the arguments

 . . . in [the] response”). Defendants fail to identify any new facts or new law presented in DISH’s

 response and instead attempt to justify a reply based on alleged “misstated facts,” “misstatements

 of fact and law,” “misleading or misstated facts and law,” “omi[ssions] of significant facts, law

 and judicial admissions,” “a self-serving rendition of the facts, procedural history of this case and

 inapposite case law,” and the “need to clarify these issues for the benefit of the Court.” (Dkt. 235

 at 1-3.) Defendants are improperly attempting to get a second bite at the apple and the last word

 on arguments that both Defendants and DISH have already briefed to the Court.

         Defendants’ claim that DISH purportedly misconstrues facts in the record does not warrant

 a reply. See Tardif v. People for Ethical Treatment of Animals, No. 2:09-cv-537-FTM-29, 2011

 WL 2729145, at *2 (M.D. Fla. July 13, 2011) (denying leave to file reply “to cite the appropriate

 portions of the record” and finding movant did not identify “a new matter of law or fact . . . , but

 merely a dispute as to what those facts mean”); Gian Biologics, LLC v. CellMedix Holdings, LLC,

 No. 2:15-CV-645-FTM-99CM, 2016 WL 9525229, at *1 (M.D. Fla. Oct. 5, 2016) (denying leave

 to file reply and finding “Plaintiff’s reasons pertain not to new facts or law, but to the existing facts

 that Defendants have misrepresented or mischaracterized in Plaintiff’s viewpoint”); Morgan v. W.

 Heritage Ins. Co., No. 6:12-cv-514-ORL-19DAB, 2012 WL 12905611, at *2 (M.D. Fla. Dec. 3,

 2012) (“[W]hen the party seeking leave to amend . . . merely disputes the meaning of certain facts

 in the case, the party’s motion for leave should be denied.”).



                                                    2
Case 8:16-cv-02549-TPB-CPT Document 236 Filed 07/29/19 Page 3 of 4 PageID 10389



        Defendants’ claim that certain cases cited in DISH’s response are factually distinguishable

 likewise does not justify a reply. See Shaw v. R.J. Reynolds Tobacco Co., 818 F. Supp. 1539, 1541

 (M.D. Fla. 1993) (“In the interests of expedience and in fairness to Plaintiff, Defendant’s Motion

 for Leave to File Reply Brief is denied as the Court is capable of determining the status of the law

 in the face of conflicting memoranda submitted by the parties herein, and it would be unfair for

 Defendant to get a ‘second bite at the apple’ by considering this second brief on the issue.”); Lamar

 Advert. of Mobile, Inc. v. City of Lakeland, No. 97-721CIVT17A, 1999 WL 33590589, at *20

 (M.D. Fla. Apr. 15, 1999) (denying leave to file reply and observing that the court “can determine

 the status of th[e] laws without requiring additional memoranda to be filed”); Gian Biologics, 2016

 WL 9525229, at * 1 (denying leave to file reply to address “inapposite case law” and finding “the

 Court can decide factual and legal disputes and apply appropriate interpretations of law”).

        Finally, it appears that Defendants will use the reply for the improper purpose of presenting

 new arguments and new evidence that could have been included in their original motion, placing

 DISH in the position of having to request a surreply. See First Specialty Ins. Corp. v. 633 Partners,

 Ltd., 300 F. App’x 777, 788 (11th Cir. 2008) (holding that a surreply is proper “where the movant

 raises new arguments in its reply brief”); United States v. Carter, 506 F. App’x 853, 860 (11th Cir.

 2013) (discussing surreply in the context of new evidence). The purpose of a reply is to rebut new

 facts or new law in a response – neither of which is found in DISH’s response – and not to present

 new arguments or new evidence as Defendants are poised to do in their reply if leave is granted.

 Dated: July 29, 2019

        /s/ Timothy M. Frank
        Joseph H. Boyle (pro hac vice)                 James A. Boatman, Jr.
        Timothy M. Frank (pro hac vice)                Florida Bar No. 0130184
        HAGAN NOLL & BOYLE, LLC                        THE BOATMAN LAW FIRM PA
        Two Memorial City Plaza                        3021 Airport-Pulling Road North, Suite 202
        820 Gessner, Suite 940                         Naples, Florida 34105

                                                  3
Case 8:16-cv-02549-TPB-CPT Document 236 Filed 07/29/19 Page 4 of 4 PageID 10390



       Houston, Texas 77024                      Telephone: (239) 330-1494
       Telephone: (713) 343-0478                 Facsimile: (239) 236-0376
       Facsimile: (713) 758-0146                 Email: jab@boatman-law.com
       Email: joe.boyle@hnbllc.com
       Email: timothy.frank@hnbllc.com

       Attorneys for Plaintiff DISH Network L.L.C.




                                             4
